Citation Nr: 0031976	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.   


REPRESENTATION

Veteran represented by:	Wendy A. Pierce, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which denied entitlement to a 
permanent and total disability rating for pension purposes.  

In a November 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran was 
notified of this determination in December 1998 and did not 
file a timely appeal.  Consequently, such issues are not 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran is 46 years of age and has a 10th grade 
education and a GED.  He has work experience as a heavy 
equipment operator and last worked in that capacity in or 
around August 1996.  

2.  The veteran's disabilities include degenerative 
intervertebral disc disease and degenerative arthritis 
disease of the lumbar spine, traumatic arthritis of the right 
ankle joint, reflex sympathetic dystrophy of the right leg 
and foot, mild chronic obstructive pulmonary disease, 
gastroesophageal reflux disease and bilateral mild hearing 
loss.  

3.  The veteran's physical disabilities permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience. 




CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is warranted.  38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991); 
38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is unemployable on 
the basis of his nonservice-connected physical disabilities, 
and he is therefore entitled to nonservice-connected pension 
benefits.  

For the sake of clarity, the Board will first set forth the 
general law and regulations pertaining to nonservice-
connected pension benefits and the rating of disabilities, 
present the relevant facts pertinent to the veteran's claim, 
and then assess his claim of entitlement to nonservice-
connected pension benefits. 

Relevant Law and Regulations

Nonservice-connected pension claims

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521 (West 1991).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (Court) analyzed 
the law with respect to pension entitlement under 38 U.S.C.A. 
§ 1502 and set up a two-prong test for pension eligibility.  
The Court indicated that permanent and total disability must 
be shown in one of two ways: Either the veteran must be 
unemployable as a result of a lifetime disability (this is 
the "subjective" standard and is based on the veteran's 
individual work experience, training and disabilities), or, 
if not unemployable, he must suffer from a lifetime 
disability which would render it impossible for the "average 
person" with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).  In 
order to make this determination, the Board must apply the 
percentage standards of 38 C.F.R. §§ 4.16 and 4.17, that is, 
the objective standard, and consider entitlement to 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(2), 
that is, the subjective standard.  Brown, 2 Vet. App. 444, 
446 (1992). 

Complete consideration will be given to unusual physical or 
mental effects in individual cases, to the effects of 
occupational activities, to defects which would prevent the 
usual amount of success in overcoming the effects of the 
disability, and to the overall effect of a combination of 
disabilities.  38 C.F.R. § 4.15.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated permanently and totally disabled.  38 C.F.R. § 4.17.  
For the purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  Id.  Total 
disability ratings may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single nonservice-connected 
disability, ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional nonservice-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  This includes the requirement to examine 
the entire history of the veteran's disabilities.  Id. at 390 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1 and 4.2 (2000). 

Under the applicable criteria, evaluations of a disability 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2000).   Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000). 

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

Medical History

An April 1997 medical statement reflects a diagnosis of 
reflex sympathetic dystrophy of the lower limb.  

In a June 1997 private medical record, Dr. R.F., an 
orthopedic surgeon, indicated that after examination of the 
veteran, he determined that the impression was crush injury 
of the right foot, 20 years ago, treated in a cast; post 
traumatic arthritis of the mid-tarsals of the right foot with 
large talonavicular spur; chronic lumbar sprain; left 
paraspinal muscle strain; rule out peripheral neuropathy 
(burning pain of the feet at night); and bilateral plantar 
fasciitis.  Dr. R.F., noted that the veteran had complaints 
of pain in the entire right foot, ankle, and complaints of 
low back pain.  Examination of the lumbar spine revealed very 
limited range of motion, with flexion at 30 percent.  The 
veteran had very limited subtalar motion and about 50 percent 
ankle motion on the right.  It was noted that the veteran 
ambulated with two canes.  

Private medical records by Dr. W.B. indicate that in July 
1997, the veteran reported having right foot pain for about a 
year.  He indicated that the pain was so severe that he was 
unable to work as a heavy machine operator.  The impression 
was right foot pes planus with tibialis posterior 
tinuation/rupture and plantar fasciitis of the left foot.  

A July 1997 operative summary indicates that the veteran's 
pre-operative diagnosis was chronic rupture of the tibialis 
posterior tendon of the right foot with acquired pes planus.  
The veteran underwent a triple arthrodesis with iliac bone 
graft.  

Private medical records by Dr. R.F. indicate that in February 
1998, the veteran continued to have significant pain in his 
lower back and right foot.   A March 1998 computed tomography 
(CT) of the lumbar spine revealed diffuse bulging at L5-S1 
disc.    

A March 1998 report of clinical assessment of pain indicates 
that the veteran's treating physician estimated that the 
veteran's pain was to such an extent as to be distracting to 
the adequate performance of daily activities or work.  The 
physician indicated that the veteran's medications caused 
side effects which imposed some limitations upon the veteran 
but not to such a degree as to create serious problems in 
most instances.  A physical capacities evaluation report 
reveals that the veteran was not able to lift over 26 pounds.  
The veteran was able to use his hands for fine manipulation 
and simple grasping.  He was not able to use his hands for 
pushing or pulling arm controls.  He was not able to use his 
feet for repetitive movements in pushing or pulling or leg 
controls.  He had moderate restriction for driving automotive 
equipment.   

A June 1998 discharge summary indicates that the veteran 
underwent a subtalar fusion of the right foot with an iliac 
crest bone graft.   

In a July 1998 statement, Dr. R.F. stated that the principal 
diagnosis for the veteran's incapacitating conditions were 
osteoarthritis of the feet, spondylodesis of the lumbar 
spine, lumbar sprain, and planta fasciitis.  He stated that 
the foot arthritis and the spondylosis of the low back 
impaired the veteran's ability to work.  Dr. R.F. indicated 
that the veteran's disorders eliminated all likelihood of his 
ability to ever engage in gainful employment again.  

In a September 1998 statement, Dr. R.F. stated that the 
veteran was referred by the disability services for a 
musculoskeletal examination.  Dr. R.F. indicated that the 
veteran had complaints of pain in both feet with any kind of 
ambulation or walking.  Dr. R.F. stated that the veteran has 
post traumatic arthrosis of the midtarsals on the right from 
a previous crush injury to the foot at age 20 and he has 
undergone triple arthrodesis in July 1997 and June 1998 .  
Dr. R.F. indicated that in spite of the surgeries, the 
veteran still had pain with ambulation in the foot.  Dr. R.F. 
stated that the veteran had a bulging disk at L0-5 and S-1 
level and the veteran has had epidural steroid with limited 
results.  Dr. R.F. stated that the veteran will have 
difficulty with activities requiring bending, lifting, 
stooping, or twisting and great difficulty with activities 
requiring prolonged standing or walking.

A November 1998 Social Security Administration (SSA) decision 
indicates that the veteran was deemed entitled to disability 
benefits commencing in August 1996, under Title II of the 
Social Security Act.  The SSA determined that the severity 
and combined effect of the veteran's impairments have reduced 
his residual functional capacity to a point where no work 
existed which he could perform on a regular or sustained 
basis at acceptable levels of performance.  The SSA indicated 
that the vocational expert testified that no jobs existed in 
significant numbers in the national economy that a person 
could perform who was the same age as the claimant with the 
same education and past relevant work, and he was on a 
regimen of medications, including Morphine.  The expert 
indicated that the morphine alone would preclude any work 
activity at the level commensurate with substantial gainful 
activity.  

A November 1998 VA general medical examination report 
indicates that the diagnosis was traumatic arthritis of the 
right ankle joints status post surgery in the past, chronic 
low back syndrome post-traumatic, peripheral vascular disease 
of the right lower extremities, mild with trophic changes, 
chronic obstructive pulmonary disease/asthmatic bronchitis , 
mild; gastroesophageal reflux disease, stable, on treatment, 
and bilateral mild hearing loss.

An November 1998 VA spine examination report indicates that 
the veteran walked with the aid of two crutches.  Physical 
examination revealed that the veteran moved slowly and with 
some difficulty.  He had a significant limp on the right.  
Examination of the back revealed tenderness to palpation just 
to the left of the midline of the lower back.  There was 
limitation of motion of the spine.  There was definite 
swelling of the right ankle and foot.  Range of motion of the 
right ankle was limited.  There was marked pain on motion.  
There was marked tenderness to palpation.  The examiner 
indicated that the veteran had pain on all ranges of motion 
testing.  He demonstrated weakness on testing of the right 
foot and ankle flexors and extensors associated with pain on 
testing.  The examiner indicated that the veteran would have 
further limitation of functional ability during the flare ups 
or with attempts at increased use.  The examiner indicated 
that the veteran's disability continued to be markedly 
symptomatic.     

In a May 1999 statement, Dr. J.E. stated that the veteran had 
severe degenerative intervertebral disk and degenerative 
arthritic disease of the lumbar spine and symptoms compatible 
with reflux sympathetic dystrophy of the right leg or foot.  
Dr. J.E. stated that the veteran's disability was long term 
and required invasive nerve injections as well as analgesics, 
anxiolytics, and muscle relaxants.  

In a September 2000 statement, Dr. R.F. stated that the 
veteran chronic low back pain and chronic lower extremity 
pain with multiple surgeries on both feet.  Dr. R.F. stated 
that the veteran was totally disabled from performing any 
type of work for which he was reasonably experienced.  

Work History

The veteran's DD Form 214 indicates that the veteran worked 
as an equipment repairman and he had training as a grader 
operator.  His birth year was 1954.  

In a May 1997 VA claim for pension, the veteran stated that 
he was not currently employed.  He indicated that he last 
worked in August 1996.  He stated that he last worked as a 
heavy equipment operator for 12 months.  He lost 4 months due 
to illness.  The veteran stated that he obtained a G.E.D.  

A June 1997 private medical record indicates that the veteran 
reported that was a heavy equipment operator and he worked 
frequently at odd jobs.  

At the hearing before the Board in October 2000, the veteran 
stated that he had a 10th grade education.  [Hearing 
Transcript, page 3].  He stated that after the military, he 
worked as a bailer; he bailed synthetic nylon for a year.  
[page 4].  He also worked as a heavy equipment operator and 
in other heavy labor jobs such as a laborer on a pushboat.  
[page 4].  The veteran stated that he did not have a 
profession and was not professionally orientated in a trade 
[page 4].  He last worked in August 1996; he became too 
disabled to work at that time.  [page 5].   

Analysis

To establish entitlement to VA non service-connected pension 
under 38 U.S.C. § 1521, a veteran must have served during a 
period of war for 90 days or more (or have been discharged or 
released from service during a period of war for a service-
connected disability), and be permanently and totally 
disabled.  38 U.S.C. § 1521(a); see also Brown v. Derwinski, 
2 Vet. App. 444, 446 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387, 389 (1992).  The Board notes that the veteran 
served on active duty from 1972 to 1975, during the Vietnam 
era.  See 38 C.F.R. § 3.2(f) (2000).  Since he served over 90 
days during a period of war, the Board's inquiry will focus 
on whether or not he is permanently and totally disabled 
under applicable law and regulation.

As noted above, In Brown, 2 Vet. App. at 446, the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations, which 
provide a combination of "objective" and "subjective" 
standards.  See 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. §§ 
3.321(b)(2); 4.17.  The two ways that permanent and total 
disability can be shown under the law are as follows: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual veteran whose claim is 
being adjudicated); or, (2) the veteran must suffer from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (i.e., the "objective" 
standard, which is based on (a) the percentage ratings 
assigned for each disability from the VA Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; (b) the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and (c) the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17). 38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 
4.16(a), 4.17, 4.18, 4.19 (2000); Brown, 2 Vet. App. at 446. 

The objective standard

In order to be considered permanently and totally disabled 
under the objective standard, if the veteran has only one 
disability it must be evaluated at 60 percent or more.  38 
C.F.R. §§ 4.16, 4.17.  If he has two or more disabilities, 
one disability must be evaluated at 40 percent or more and he 
must have additional disabilities to bring the total 
evaluation to 70 percent or more.  38 C.F.R. § 4.16(a). See 
also Talley v. Derwinski, 2 Vet. App. 282, 288 (1992).  

In the August 1997 rating decision, the RO assigned a 30 
percent disability rating to the nonservice-connected right 
acquired flat feet.  In a November 1998 rating decision, the 
RO assigned a 10 percent disability evaluation to the 
nonservice-connected hearing loss and a 10 percent evaluation 
to the nonservice-connected tinnitus.  The veteran's combined 
rating was 40 percent.  See 38 C.F.R. § 4.25 (2000).  This 
does not meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a) and 4.17.  However, the Board notes that 
the RO failed to consider all of the veteran's nonservice-
connected disabilities, including the degenerative 
intervertebral disc and degenerative of the lumbar spine, the 
reflex sympathetic dystrophy of the right leg and foot, mild 
chronic obstructive pulmonary disease, and gastroesophageal 
reflux disease.  The RO did not evaluate and assign ratings 
to these disabilities in order to determine if the veteran 
meets the requirements set forth in 38 C.F.R. § 4.16(a) and 
4.17.  Since the objective test cannot be applied at the 
present time, the Board will therefore address the veteran's 
claim under the subjective test. 

The subjective standard

As noted above, under the subjective test, if the veteran's 
disabilities do not meet the schedular standards but he or 
she is "basically eligible" (meets basic entitlement and is 
unemployable), an extra-scheduler total rating can be 
assigned under 38 C.F.R. § 3.321(b)(2) with consideration of 
disability, age, occupation, and other related factors.  See 
38 C.F.R. § 3.321(b)(2), 4.17(b). 

The veteran is presently 46 years of age and has a tenth 
grade education, with a GED.  Review of the record reveals 
that the veteran was last employed as a heavy equipment 
operator in August 1996.  He worked in that position for 12 
months.  Prior to that job, the veteran worked in various 
manual labor positions such as a bailer of synthetic nylon or 
a laborer on a pushboat.  At the hearing before the Board, 
the veteran stated that he had no professional training.   

The evidence of record shows that the veteran has significant 
disabilities, including severe degenerative intervertebral 
disc disease and degenerative arthritis of the lumbar spine 
traumatic arthritis of the right ankle joint and foot.  The 
medical evidence of record demonstrates that the veteran's 
lumbar spine disability causes severe impairment.  The July 
1997 medical statement by Dr. R.F. indicates that the veteran 
had very limited range of motion of the lumbar spine with 
flexion at 30 percent.  A March 1998 CT scan revealed diffuse 
bulging at L5-S1 disc.  The November 1998 VA examination 
report indicates that the veteran had limitation of motion of 
the lumbar spine with increased pain on range of motion 
testing.  The examiner indicated that the veteran's 
disability was markedly symptomatic.  In a May 1999 
statement, Dr. J.E. described the veteran's lumbar spine 
disabilities as severe.    

The medical evidence of record establishes that the veteran 
has a crush injury of the right foot with post traumatic 
arthritis of the mid-tarsals of the right foot with a large 
talonavicular spur, right foot pes planus with tibialis 
posterior tinuation/rupture, and probable reflex sympathetic 
dystrophy of the right foot.  The veteran asserts that he is 
no longer able to work due to the right foot disability.  The 
evidence of record shows that in 1997 and 1998, the veteran 
underwent arthrodesis of the right ankle.  Both operations 
evidently did not improve the veteran's symptoms.  The 
medical evidence of record shows that after the surgery, the 
veteran continued to experience severe pain in the right 
foot.  The November 1998 VA examination report indicates that 
the veteran walked with the aid of crutches.  He walked 
slowly and with difficulty.  He had a significant limp on the 
right.  Range of motion of the right ankle was limited with 
marked pain.  The veteran had weakness of the right foot and 
ankle flexors and extensors.  The disability was described as 
markedly symptomatic.  

There is thus probative evidence that the veteran is unable 
to follow employment as a heavy equipment operator, the 
veteran's main occupation, due to the right ankle and foot 
disability and lumbar spine disability.  Moreover, and 
significantly in the Board's opinion, in a July 1998 
statement, Dr. R.F. stated that the osteoarthritis of the 
feet, spondylodesis of the lumbar spine, lumbar sprain, and 
plantar fasciitis were incapacitating conditions.  Dr. R.F. 
stated that the veteran's right foot, ankle and lumbar spine 
disabilities impaired the veteran's ability to work and 
eliminated all likelihood of his ability to ever engage in 
gainful employment again.  In a September 2000 statement, Dr. 
R.F. reiterated that the veteran was totally disabled from 
performing any type of work for which he was reasonably 
experienced.   

The Board finds that medical opinion by Dr. R.F. to be highly 
probative.  The evidence of record shows that Dr. R.F. 
treated the veteran for his orthopedic disabilities 
extensively in 1998.  He reviewed the veteran's medical 
history and extensively examined the veteran prior to 
rendering a medical conclusion.  The Board also notes that 
the Dr. R.F. is an expert in orthopedics.  The medical record 
shoe that he is an orthopedic surgeon.  The Court has held 
that factors for consideration in assessing the medical 
competence to render a medical include specific expertise in 
the relevant specialty and actual participation in the 
treatment.  See Black v. Brown, 10 Vet. App. 279 (1997). 

There is additional probative medical evidence which 
establishes that the veteran is precluded from performing 
certain activities of a heavy equipment operator due to his 
orthopedic disabilities.  A March 1998 clinical assessment of 
pain indicates that the treating physician estimated that the 
veteran's pain was to such extent as to be distracting to the 
adequate performance of daily activities or work.  It was 
noted that the veteran was not able to use his hands for 
pushing or pulling or leg controls and he was not able to use 
his feet for repetitive movements in pulling or pushing leg 
controls.  He had a moderate restriction for driving 
automotive equipment

The Board also points out that in a November 1998 decision, 
the SSA determined that under Title II of the Social Security 
Act, the veteran was entitled to disability benefits and that 
the severity and combined effect of the veteran's impairments 
have reduced his residual functional capacity to a point 
where no work existed which he could perform on a regular or 
sustained basis at acceptable levels of performance.    

Decisions by the SSA are not controlling for VA 
determinations.  See Faust v. West, 13 Vet. App. 342 (2000); 
see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
Murincsak, the Court stated that a decision by the SSA 
regarding the appellant's unemployability is not controlling 
for VA determinations, it is certainly "pertinent" to the 
present claim.  

The Board finds that the November 1998 SSA determination is 
pertinent to the veteran's claim for a permanent and total 
rating for pension purposes, and finds that the evidence from 
the vocational expert is especially pertinent and probative 
to the veteran's claim.  The SSA decision indicates that the 
vocational expert stated that no jobs existed in significant 
numbers in the national economy that a person could perform 
who was the same age as the veteran with the same education 
and past relevant work.  The vocational expert indicated that 
the veteran was on a regimen of medications, including 
morphine.  The expert indicated that the morphine alone would 
preclude any work activity at the level commensurate with 
substantial gainful activity.  

The Board has considered the veteran's age, education level, 
and employment history as a heavy equipment operator, and 
finds that his orthopedic disabilities render him permanently 
and totally disabled for pension purposes.  38 C.F.R. 
§§ 3.321(b), 4.16(b), 4.17(c).  Accordingly, the veteran's 
claim of entitlement to nonservice-connected pension is 
granted.

As a final matter, because the veteran has been found by the 
Board to be permanently and totally disabled under the 
subjective standard, which is a full grant of the benefits 
sought, there is no need to remand this case for development 
of evidence necessary to analyze the veteran's disabilities 
under the objective criteria of 38 C.F.R. §§ 4.16 and 4.17.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the regulations 
governing the disbursement of monetary benefits.  



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 1 -


